178 F.2d 602
BROOKS,v.PENNSYLVANIA R. CO. et al.
No. 12921.
United States Court of AppealsFifth Circuit.
Dec. 19, 1949.

Rev. John R. Brooks, in pro. per.
Harper Macfarlane, San Antonio, Texas, for appellees.
Before HUTCHESON, WALLER and RUSSELL, Circuit Judges.
PER CURIAM.


1
Charging each of them with separate and distinct wrongful acts, plaintiff sued three defendants, Edward H. Corrigan, dba the Corrigan Dispatch Company, a customs house broker at Laredo, Texas, and two carriers, the Pennsylvania Railroad Company and the Texas and Mexican Railroad Company, for damages for loss of a shipment of freight, household goods, and books, shipped by plaintiff, as cosignor, at New York, to Mexico City, to himself, as consignee.


2
Summoned by service on one Adolph Prescott, as its passenger agent at Houston Texas, the Pennsylvania Railroad moved to quash the service and to dismiss the suit against it for want of jurisdiction over the defendant.


3
Heard on affidavits presented by the defendant, with no counter-proof offered by plaintiff, the motion to quash and dismiss was, on April 19, 1949, sustained, and the Pennsylvania Railroad Company was dismissed from the suit.


4
The Texas Mexican Railroad Company appeared, and, among other defenses, pleaded as res adjudicata the judgment in Civil Action 457, John R. Brooks v. The Texas Mexican Railway Co., et al., in the same court.  On April 22, 1949, the motion of the Texas Mexican Railroad Company to dismiss the complaint, on its plea of res adjudicata, was sustained, and it, too, was dismissed from the suit.


5
Within the time limited therefor, plaintiff gave notice of appeal from these orders, and the cause is here on his appeal.


6
A careful examination of the contentions of the appellant, in the light of the record and the briefs, discloses that they are without merit.


7
Because appellant has conducted his own case and appears for himself here, we have, in addition to considering the points he raises, subjected the record to a careful examination and consideration to determine whether errors not pointed out by appellant may be found lurking in the record.  We have found none.

The judgments are right.  They are

8
Affirmed.